Citation Nr: 1508152	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased initial disability ratings for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to September 30, 2013, and as 30 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran, [redacted]



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina (RO), granting service connection for PTSD, rated as 10 percent disabling.  The Veteran appealed the decision.  By rating decision dated November 2013, the RO increased the rating to 30 percent, effective September 30, 2013.  The Veteran continues his appeal.

The Veteran requested a hearing which was scheduled but then cancelled.  He requested a second hearing which was held on December 2, 2014, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

By letter dated December 2014, the Veteran waived RO consideration of additional evidence received after certification to the Board. 38 C.F.R. § 20.1304.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  



FINDINGS OF FACT

1.  Prior to and since September 30, 2013, the Veteran's PTSD has been manifested by symptoms such as irritability, hypervigilance, exaggerated startle response, crowd avoidance and limited social interaction, diminished interest in activities, disturbances of motivation and mood such as depression or anxiety, and nightmares or sleep impairment, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  At no time during the appeal period has the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but not higher, for PTSD for the initial rating period on appeal prior to September 30, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9411 (2014).

2.  The criteria for a disability rating in excess of 30 percent for PTSD, have not been met for any time during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9411 (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 23, 2010. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs).  The Veteran has not indicated and the record does not otherwise suggest that he received mental health treatment for PTSD at either VA or private healthcare facilities.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

The Veteran was afforded two VA examinations to evaluate the severity of his PTSD, including the initial examination dated October 2010, and a subsequent examination dated September 2013.  The Board finds the examinations to be adequate for rating purposes as the examiner had a full and accurate knowledge of the Veteran's disability history and contentions, and based his objective medical opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the duty to assist in hearings, the Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2014 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the criteria for evaluating PTSD by asking questions as to the Veteran's symptoms, treatment, and current mental health status.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. section 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in the regulation, and any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his service-connected PTSD.  He is currently assigned an initial disability rating of 10 percent, increased to 30 percent effective September 30, 2013.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155 (West 2014).

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, Under the revised rating criteria, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  A 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names or directions).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III. Facts

The evidence in this case is limited to two VA examinations, two private psychological evaluations, and lay testimony by the Veteran and the Veteran's spouse and family member.  The Veteran has never received mental health treatment, either while in the military or as a civilian.  Thus, there are no mental health treatment records in evidence.

In October 2010, the Veteran was afforded an initial PTSD evaluation.  At that time, the Veteran stated his symptoms began in 1970.  Specifically, he attested to re-experiencing traumatic events he witnessed in combat through nightmares and intrusive thoughts.  He reported being hypervigilant, intolerant of crowds, short tempered, and didn't discuss his experiences in Vietnam.  He denied panic attacks, suicidal and homicidal ideation, and substance abuse.  He had never received military or civilian inpatient or outpatient psychiatric treatment.  The Veteran retired at age 62 from a 40 year career as a machinist, working regularly and fulltime, with no missed work due to psychiatric symptoms.  He reported getting along well with peers, supervisors and the general public.  He conducted all activities of daily living, had few friends, attended church, and enjoyed some recreational and leisure pursuits such as golf.

On mental status, the Veteran was alert and cooperative, casually and appropriately dressed.  He answered questions and volunteered some information.  There were no loosened associations or flight of ideas, no bizarre motor movements or ticks.  His mood was calm but tearful when he described his stressors.  His affect was appropriate.  He had no suicidal or homicidal ideation or intent, no impairment of thought processes or communications.  There were no delusions, hallucinations or suspiciousness.  Both remote and recent memory appeared to be adequate.  Insight and judgment appeared adequate as did intellectual capacity.  The examiner noted some impairment in social interaction, and observed mild to moderate and persistent symptoms of PTSD such as keeping to himself, few friends, short temper, occasionally attending church, and did not take medication for his symptoms.  The examiner assigned a GAF score of 56.

In October 2010, the Veteran submitted lay statements in support of his claim from his daughter and spouse, which affirmed the Veteran's symptoms of exaggerated startle response, nightmares, crowd avoidance, and avoiding exposure to noise or smells that might trigger psychological responses such as anxiety.  The lay statements are being offered to describe individual observations of the Veteran's behavior, and are found to be competent.  As the lay statements are consistent with the Veteran's reported PTSD symptoms and those observed by VA examiners, such statements are also found to be credible. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

In May 2012, the Veteran submitted evidence in the form of a mental status examination conducted by Dr. A., a private psychologist.  At that time, he stated he had some occasional interpersonal problems on the job as a machinist, but did not leave due to emotional or behavioral factors.  On mental status examination, the Veteran's manner was noted as low key and subdued.  He was cooperative, with average attention span and psychomotor behavior somewhat slowed.  Speech patterns were coherent, and affect was somewhat diminished.  The Veteran stated he was depressed upon return from Vietnam, and started feeling like killing himself years afterward, but made no attempts.  Such feelings were noted to have lessened since that time.  His fund of information, judgment, and insight were average.  The Veteran was oriented to time, place and person.  His memory was noted to be broadly intact, and he had no complaints of forgetfulness.  Associations were relevant and stream of thought normal.

Further symptoms included average energy level with fatigue every couple weeks, agitation occurring three times per week, limited anxiety occurring two times per week lasting a few minutes up to several hours.  He reported exaggerated startle response, and that certain smells set him off.  He also reported feeling anger and frustration, obsessive "counting" of fingers, and paranoid feelings in crowds.  He reported an unusual perceptual phenomenon described as seeing people walking by and hearing gunshots, but denied feelings of supernatural forces or influences, or special powers.  He also reported disturbed sleep patterns as well as occasional nightmares of war.  The examiner observed that he had a history of depression and that his impairments appeared to exceed those described under a 10 percent disability rating.  He noted it was strange that the Veteran never pursued treatment for his symptoms although they continue to the present time.  The examiner confirmed the PTSD diagnosis, added a diagnosis of depressive disorder which he attributed to his war time experiences, and assigned a GAF score of 50, indicative of serious impairment.

In September 2013, the Veteran was afforded another VA PTSD examination.  At this time, the Veteran reported good relationships with his wife, son, and daughter, although he tended to be irritable which caused conflicts in his relationships.  He reported watching television for entertainment, and did not go out much except to visit his daughter once per week.  He stated he did not attend church.  He continued to avoid crowds or being in the center of crowds, and to experience exaggerated startle response, diminished interest in activities, irritability, and hypervigilance.  Specific symptoms were reported as anxiety, suspiciousness, panic attacks less than once per week, chronic sleep impairment, flattened affect, some difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or worklike setting.  It was noted that the Veteran was not engaged in mental health treatment, and the electronic record did not reflect prescribed psychiatric medication.  He indicated he had tried one in the past but it gave him "crazy thoughts".  He reported taking an over-the-counter sleep aid for sleep difficulties.
 
On mental status, again he was neatly dressed, pleasant, cooperative and tearful when discussing psychological stressors.  His speech was normal, mood "okay", euthymic affect, thought processes logical and goal oriented.  He denied delusions, visual or auditory hallucinations, and suicidal and homicidal ideation.  The examiner concluded the Veteran's symptoms were of a degree resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He assigned a GAF of 56, consistent with moderate symptoms.  This examination served as the basis for staging the Veteran's rating to 30 percent from September 30, 2013.

In November 2014, the Veteran was again seen by Dr. A.  He reported no new medical problems since May 2012.  The Veteran indicated he was still married, and that it was "alright".  He last worked in 2010 and had not attempted to obtain any employment since that time.  He stated he felt some anxiety described as "real jittery", but that those episodes weren't really a problem.  The Veteran reported some ongoing symptoms as moderate to severe in effect.  Moderate symptoms included: recalling memories, distressing dreams, flashbacks and dissociative reactions (mild in frequency but severe in content), avoidance of and emotional response to triggers, irritable behavior and anger outbursts, and concentration and focus.  More severe symptoms were reported as: recalling a particularly difficult combat episode, diminished interest or pleasure in usual activities, feelings of detachment or alienation from others, persistent inability to experience positive emotions, hypervigilance, sleep disturbance, impairment in social and occupational or other areas of functioning.  

On mental status examination, the Veteran was noted to be terse, distant, and wary.  Attention span, concentration, and psychomotor activity were within normal limits, and ability to abstract and calculate was unimpaired.  Speech patterns tended to be sparse and reticent, affect was flat and diminished, and mood apathetic.  He denied mood swings but reported emotional lability with irritability and crying spells.  He reported the onset of depression during Vietnam, initially experiencing symptoms over weeks, but more recently a few days per month, manifested by apathy and feeling sad or down.  He denied suicidal or homicidal ideation, obsessions, compulsions or paranoid ideas, mania or hypomania.  He reported average energy and denied draining fatigue.  Memory was broadly intact, and he stated he did forget things but ascribed that to normal forgetting associated with age and not a problem.  He did report unusual perceptual phenomena connected with PTSD: "(I) see things, the VC walking around outside and inside", but denied delusions.  Interpersonal relationships were characterized by inner reserve and detachment.  

The examiner concluded that the Veteran suffered from moderate to severe PTSD with limited functioning even with effort, and concluded his symptoms resulted in occupational and social impairment with reduced reliability and productivity, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He again noted a diagnosis of depression along with PTSD, and assigned a GAF of 50.  He also indicated that the Veteran's prognosis was fair without treatment.

On December 2, 2014, the Veteran appeared and provided testimony before the undersigned VLJ.  At his hearing, the Veteran elaborated on his symptoms, specifically testifying to anxiety, some memory loss, crowd avoidance, few friends, and staying home most of the time.  In addition to previously reported symptoms, he described seeing Vietnamese walking in the yard with guns, and that he has to return to the house and calm down when it happens.  He also stated his long-term memory is impacted, and he writes things down to remember dates.  When he ventures out, he tries to stay out of the midst of crowds.  He experiences irritability and frequent anger which he tries to control.  When asked about mental health treatment, the Veteran explained that he was not in treatment for his PTSD and depression because he didn't like talking about his experiences with someone who didn't go to Vietnam.  To deal with his symptoms, he tries to stay relaxed and stay home to avoid triggers like the smell of diesel, crowds and loud noises.

IV. Analysis

The guidance of VA regulations provides that reasonable doubt regarding the degree of disability will be resolved in the veteran's favor, and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. §§ 4.3, 4.7.  After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher disability rating of 30 percent, but no higher, for the rating period prior to September 30, 2013, are more nearly approximated and reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, DC 9411.  Namely, the evidence shows that the Veteran's PTSD symptoms were characterized by sleep impairment, irritability, hypervigilance, crowd avoidance, disturbances of motivation and mood, and nightmares resulting in occupational and social impairment reflecting a moderate degree of severity.  Similarly, from September 30, 2013, the Veteran continued to reflect symptoms more reflective of the 30 percent disability criteria.

A comparison of the two VA examinations and the mental status evaluations by Dr. A. reflect a somewhat mixed picture.  Overall, the Veteran consistently reported that his PTSD symptoms began following service in 1972, and have moderated over time.  He continues to experience sleep difficulties with occasional nightmares, hypervigilance, a dislike of crowds, irritability also described as a short temper, exaggerated startle response, few friends, and a preference to keep to himself.  On mental examination, the Veteran has consistently presented as neatly dressed, pleasant and cooperative, with routine behavior, self-care, and normal communication.  He has never been delusional and always oriented to time, place, and person.  Remote and recent memory was consistently intact.  His mood has been varied at the time of examinations, described as euthymic, "good", "okay", or at times apathetic or depressed.  He experienced occasional crying spells when talking about the loss of a friend in combat.  His speech pattern generally has been coherent but occasionally hesitant.  He has consistently denied suicidal and homicidal ideation.  

The VA examiner in 2010 noted that although the Veteran's symptoms appeared mild to moderate in severity, he also noted some impairment in social interaction, such as avoiding going out, keeping to himself, and having few friends.  The Board considered the May 2012 psychiatric mental status evaluation completed by Dr. A., and agrees that the Veteran's symptoms reflected those associated with a rating higher than 10 percent.  In light of these observations, the Board resolves reasonable doubt in the Veteran's favor and finds that a 30 percent disability rating is warranted for the period prior to September 30, 2013.  38 C.F.R. § 4.3 (2014).

Based on the evidence of record, the Board also concludes that a higher rating of 50 percent is not warranted at any time over the course of this appeal.  A comparison of the VA examinations and the private evaluations reflects a matter of degree of severity of the same symptoms.  While the VA examiners concluded that the Veteran's symptoms had more moderate impact with the Veteran generally functioning satisfactorily, the private evaluation concluded the Veteran's symptoms had a more marked effect on his ability to engage in daily living overall. 

The Board finds the VA examiner conclusions more persuasive with respect to the Veteran's overall disability picture.  The Veteran clearly suffers from his PTSD symptoms and has for a number of years.  However, the evidence does not show that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impaired short and long term memory, impaired judgment, or impaired abstract thinking.  38 C.F.R. § 4.130, DC 9411 (2014).  While avoiding social situations and crowds generally, the Veteran continues to maintain family relationships, appropriate grooming, his thought processes have been historically noted to be logical and goal-directed, with no thought disorder.  He experiences occasional anxiety that can last from minutes to hours, but is not shown to be frequent, and he has denied that anxiety is a problem.  His affect has been described on one occasion as "flattened", but also perhaps "somewhat diminished".  He has stated he does not get close to people, but has described a good relationship with his wife and children.  Alternatively, the private psychologist concluded the Veteran has severe impairment in social functioning, but does not really explain the basis for this conclusion.  The Veteran also maintained employment for 40 years, retiring at age 62 by choice unrelated to his PTSD symptoms, and reported never missing work due to PTSD symptoms.  He also helped raise a family over that time.  During the 2010 VA examination, he stated he got along well with people at work, but later stated he did have some conflicts.  So although he has experienced some difficulty establishing and maintaining effective work and social relationships, he managed to do so effectively over many, many years.  

Notably, the GAF scores for the Veteran have been in the range of 50 to 56, which on their own could indicate moderate to more serious symptoms.  As stated at the beginning of this opinion, GAF scores are indicative of a general assessment of impairment but alone are not determinative of an appropriate rating, and are only one factor in determining the Veteran's degree of disability.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability). In short, GAF scores provide a general impression, but the Board must evaluate the entirety of the medical evidence, including the actual impact the symptoms have on the Veteran's social and occupational functioning.  A GAF score alone is suggestive, not informative.  

Also, the Veteran testified that he had impaired long-term memory, a symptom associated with a 50 percent rating.  Although he may subjectively feel like his memory abilities are impaired, the fact is that objective testing has shown no memory impairment, and his thought processes have been normal with no impaired abstract ability, attention, or concentration.  Since the medical evidence does not show his memory has been affected, this complained of symptom does not warrant a higher rating.

The Board acknowledges that the symptoms described in the VA examinations reports do not indicate that the Veteran experiences all of the symptoms comparable with a 30 percent disability evaluation for PTSD for the period prior to September 30, 2013.  However, as previously noted, symptoms enumerated under the schedule for rating mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where, as here, the reported symptoms consistently indicate a level of impairment more closely associated with a 30 percent rating criteria, a GAF score which might indicate more serious impairment is insufficient on its own to meet the 50 percent rating criteria.  Additionally, over all the years since he returned, the Veteran has never sought mental health treatment, to his credit has never succumbed to self-medicating behavior through alcohol or substance abuse, and has declined to use prescribed medication in favor of over the counter medications when necessary. 

Accordingly, the Board finds that the Veteran's symptoms, while occasionally interpreted as more severe, do not reflect the degree of severity noted in the 50 percent disability criteria.  Therefore, a disability rating in excess of 30 percent is not warranted at this time.

Consideration has been given to assigning a higher disability evaluation of 70 percent for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment more nearly approximates deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran experiences symptoms such as suicidal or homicidal ideation, obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, or other more severe symptoms enumerated previously.  He has either denied such outright (suicidal ideation), or the evidence does not reflect the symptoms, such as periods of violent behavior, spatial disorientation, neglected personal appearance and hygiene, or other more severe or disturbing behavior.

The only symptom identified by the record that ostensibly supports a higher rating is the alleged visual disturbance.  However, the record reflects discrepancies in reports of perceptual disturbances or hallucinations.  During the 2010 and 2013 VA examinations, the Veteran flatly denied any auditory or visual hallucinations.  Lay statements offered in support of his claim in 2010 also did not mention any symptoms of visual disturbances or hallucinations.  During Dr. A.'s evaluations, the Veteran reported unusual perceptual occurrences of Vietnamese walking in his backyard with guns, and he testified to such during his hearing.  The Veteran is competent to testify as to his PTSD symptoms and was found credible at the time of his testimony.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Hallucinations are a symptom associated with total occupational and social impairment, a level of impairment the Veteran clearly does not approach.  Further, while the private psychologist noted visual disturbances, he did not suggest the symptom to be a hallucination.  In making this determination, the Board notes that neither it nor the Veteran is competent to evaluate the clinical significance of the symptoms reported by the Veteran.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1335, 1377.  But for the described occasional visual disturbance, the Veteran has never displayed any symptoms commensurate with total occupational and social impairment to warrant a 100 percent disability rating.  Taken as a whole, the evidence has not shown symptoms of gross impairment in thought process, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, own occupation or own name.  Therefore, a total disability evaluation is not warranted at this time.  38 C.F.R. § 4.130, DC 9411.

Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD not encompassed by the schedular criteria.  The Veteran has not had frequent hospitalizations or emergency room visits due to his symptoms, nor is there evidence of other extraordinary symptoms.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service-connected for PTSD, bilateral hearing loss, and tinnitus.  However, there is no evidence in the record and the Veteran has not asserted that the combined effects of his service-connected conditions render the schedular evaluations inadequate. Accordingly, referral of this case for extra-schedular consideration on either basis is not in order.  


ORDER

A 30 percent disability rating for PTSD, but no higher, is granted for the initial rating period prior to September 30, 2013, subject to the laws and regulations governing payment of monetary benefits.

A disability rating for PTSD in excess of 30 percent is denied for the entire appeal period.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


